      Case 1:19-cv-11138-GHW-SDA Document 23 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jasmine Velez,                                                              7/1/2020

                                Plaintiff,
                                                              1:19-cv-11138 (GHW) (SDA)
                    -against-
                                                              ORDER
 DNF Associates LLC,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Plaintiff having informed the Court that she no longer intends to file an amended

pleading, it is hereby Ordered that the parties shall file another joint letter regarding the status

of discovery on August 17, 2020.

SO ORDERED.

DATED:         New York, New York
               July 1, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
